       Case 1:20-cr-00039-ER Document 52 Filed 03/23/21 Page 1 of 1




MATTHEW J. KLUGER
ATTORNEY AT LAW

                                                      888 GRAND CONCOURSE, SUITE 1H
                                                      BRONX, NEW YORK 10451
                                                      (718) 293-4900 • FAX (718) 618-0140
                                                      www.klugerlawfirm.com
                  3/23/2021
                                                        March 22, 2021
                                     The March 31 status conference is adjourned to May 6, 2021,
                                     at 11:00 a.m. The parties are instructed to dial (877) 411-9748
By ECF                               and enter access code 3029857# when prompted. Speedy trial
Honorable Edgardo Ramos              time is excluded from March 31, 2021, until May 6, 2021 in
U.S. District Judge
                                     the interest of justice.
Southern District of New York
40 Foley Square                     SO ORDERED.
New York, N.Y. 10007
                                                                             3/23/2021
       Re:     United States v. Angela Rodriguez
               20 Cr. 39 (ER)

Dear Judge Ramos:

      I represent defendant Angela Rodriguez in the above-referenced matter. A status
conference has been scheduled in this matter for March 31, 2021at 11:30 a.m. For the
reasons which follow, the defense writes now to respectfully request that the conference
be adjourned for 30-days.

       As I indicated in my letter to the Court dated January 13, 2021, this is a case with a
voluminous amount of information, which ideally requires in-person consultation with
Ms. Rodriguez. Thankfully, at least for the time being, this is now possible. In fact,
defense counsel is scheduled to meet with Ms. Rodriguez in-person on April 6, 2021. The
defense should be in a much better position to evaluate where things stand with this case
after this meeting. It is primarily for this reason that the defense makes this request for an
adjournment.

        I have discussed the above with A.U.S.A. Samuel Rothschild, who consents to
this request. For these same reasons, and in the interests of justice, the defense consents
to the exclusion of time under the Speedy Trial Act until the anticipated adjourn date.

       Thank you.

                                                      Respectfully,

                                                      /s/ Matthew J. Kluger
                                                      Matthew J. Kluger, Esq.
                                                      Attorney for Angela Rodriguez

cc:    AUSA Samuel P. Rothschild
